Citation Nr: 1440211	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from September 1965 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In connection with this appeal, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2009 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This case has previously been before the Board, most recently in May 2012, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to service connection for a bladder disorder as secondary to diabetes mellitus has been raised by the record.  See June 2012 VA addendum opinion.  The AOJ has not adjudicated the issue.  Thus, the Board does not have jurisdiction over it, and it is REFFERED to the AOJ for appropriate action.


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, was not present within one year of the Veteran's separation from active service, and was not caused or permanently worsened by a service-connected disability.





CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and the incurrence or aggravation of hypertension during active service may not be presumed; and hypertension is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in August 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2006 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include certain cardiac disabilities, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of this regulation.

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has not asserted, and the evidence does not show, that hypertension is directly related to the Veteran's active service.  The STRs are silent for treatment for or a diagnosis of hypertension while the Veteran was in active service.  At the time of his August 1967 separation examination, the Veteran answered "no" on the report of medical history to the question of whether he experienced high or low blood pressure during service.  Further, the Veteran's heart and vascular system were found to be clinically normal upon examination and there was no other indication from the separation examination report that the Veteran had hypertension during active service.  

Post-service medical evidence shows that the Veteran was diagnosed with hypertension in approximately 1986.  There is no indication from the medical evidence of record that the diagnosis has been related to his active service.  

Accordingly, the Board finds that entitlement to service connection on a direct basis is not warranted in this case.  

However, the Veteran has asserted that his hypertension was caused or chronically worsened by service-connected DM.

In June 2007, the Veteran was afforded a VA examination. At that time, the examiner confirmed the diagnosis of hypertension and opined that the Veteran's hypertension was not caused by his service-connected DM and supported that opinion on the basis that the Veteran had normal kidney function.  

In an April 2009 letter, the Veteran's private treatment provider opined that it was more likely than not that the Veteran's DM caused his hypertension.  In this regard, the Veteran's private treatment provider noted that DM was known to cause hypertension and that he felt, with a reasonable degree of medical certainty, that the Veteran was diagnosed with DM 28 years prior and diagnosed with hypertension 13 years prior.  

The Board finds the opinion provided by the Veteran's private treatment provider to be inadequate for adjudication purposes.  In this regard, the Board notes that the examiner relied on inaccurate facts in forming the opinion.  The examiner noted a diagnosis of DM 28 years prior (1981) and hypertension only 13 years prior (1996).  However, the record shows that the Veteran had a diagnosis of hypertension as early as 1986, prior to his diagnosis of DM in 1988.  As the opinion relies on inaccurate facts to support the conclusion reached, it is assigned very little probative value.  

In September 2009, the Veteran's claims file was sent to Veterans Health Administration (VHA) for a file review and an opinion.  At that time, the Chief of endocrinology at the Milwaukee VA Medical Center opined that it was less likely as not that the Veteran's DM caused his hypertension.  While DM and hypertension commonly co-exist in the same patient, the examiner explained there was no support found for the statement that DM caused hypertension outside of the setting of diabetic kidney disease.  The examiner further noted that the Veteran had normal kidney function and his DM and hypertension were both diagnosed in the late 1980's, well before the timeframe for DM related complications to develop,  Additionally, the examiner noted that the Veteran had two major risk factors for hypertension, a positive family history and longstanding obesity.  

In May 2010, the Veteran's claims file was sent to the VA Medical Center for an addendum opinion.  At that time, the examiner opined that it was less likely as not that either the Veteran's service-connected DM or his service-connected ischemic heart disease aggravated his hypertension beyond the normal progression.  The examiner observed that the Veteran was diagnosed with DM and hypertension at the same time in about 1988.  Further, the examiner noted that the Veteran's recent labs revealed normal renal functions and no microalbuminuria.  Further, the examiner noted that the Veteran was not diagnosed with ischemic heart disease until 2005 and there was no pathophysiology by which ischemic heart disease would, in and of itself, exacerbate hypertension.   

The examiner subsequently issued an addendum statement in June 2012 wherein he acknowledged that the diagnosis of hypertension was first recorded in 1986 and not in 1988 as he had previously noted.  However, he clarified that the change in dates did not alter his opinion that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus.  He said that the fact that the hypertension predated the diabetes mellitus supported this finding.  He also the contention that the diabetes aggravated the hypertension was refuted by the fact that recent renal studies had been normal.  Finally, the examiner stated that there was no relationship between the Veteran's recent treatment for a neurogenic bladder and whether the Veteran's diabetes mellitus had caused or aggravated his hypertension.  

The Board finds that, when combined, the VA medical opinions of record are adequate because the examiners thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiners' opinions are competent, credible, and persuasive.  

The Boad acknowledges that the Veteran might sincerely believe that his hypertension was caused or chronically worsened by service-connected DM and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether hypertension was caused or chronically worsened by DM falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue.

Additionally, the Board acknowlegdes the Veteran's statements that he was taking medication for high sugar long before he was noted to have problems with high blood sugar.  While the Veteran is competent to report treatment he has received, the Board notes that those statements are simply not supported by the medical evidence of record.  In fact, in an August 1983 treatment note, it was specifically noted that the Veteran did not have a history of either hypertension or DM.  Further, in the March 1986 treatment record showing the Veteran to have hypertension, there was no mention of the Veteran also having DM.  Therefore, the Board does not find the Veteran's statements regarding the earlier onset of his DM credible.    

Further, the Board notes that there is no indication from the record that the Veteran was diagnosed with hypertension within one year of his August 1967 separation from active service.  Therefore, entitlement to presumptive service connection is not warranted in this case.  

In sum, the Veteran's hypertension is not shown to be directly related to active service.  The VA examiners have competently and persuasively opined that the Veteran's hypertension was not caused or aggravated by service-connected DM and those opinions are the most probative evidence of record.  The Veteran's hypertension was not present within one year of his separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


